Citation Nr: 1114441	
Decision Date: 04/13/11    Archive Date: 04/21/11

DOCKET NO.  09-38 777	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, California


THE ISSUE

Entitlement to service connection for the cause of the Veteran's death.


REPRESENTATION

Appellant represented by:	California Department of Veterans Affairs


ATTORNEY FOR THE BOARD

T.C. Blake, Associate Counsel




INTRODUCTION

The Veteran served on active duty from December 1965 to December 1967.  The Veteran died in June 2007, and the appellant is his surviving spouse.  

This case comes before the Board of Veterans' Appeals (Board) on appeal from a September 2008 rating decision of the Oakland, California, Department of Veterans Affairs (VA) Regional Office (RO), which in pertinent part, denied service connection for the cause of the Veteran's death.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

The record as it stands is currently inadequate for the purpose of rendering a fully informed decision as to the claim on appeal.  Where the record before the Board is inadequate to render a fully informed decision, a remand to the RO is required in order for VA to fulfill its statutory duty to assist the Veteran to develop the facts pertinent to the claim.  Ascherl v. Brown, 4 Vet. App. 371, 377 (1993).

The Veteran's death certificate lists his immediate cause of death as cardiac arrest with an underlying cause of myocardial infraction.  The appellant contends that the Veteran's death was due to the side effects of medications he took for his service-connected disabilities.  

At the time of the Veteran's death, service connection was in effect for the following: neuropathy of the bilateral lower extremities, each evaluated at 20 percent disabling; posttraumatic stress disorder, evaluated at 70 percent disabling; residuals from shell fragment wound of the left elbow, right calf with traumatic neuropathy, and left thigh with traumatic neuropathy, each evaluated at 10 percent disabling; residuals from punji stick and shrapnel wounds of the left calf, evaluated at 10 percent disabling; and degenerative disc and joint disease of the lumbosacral spine, evaluated at 10 percent disabling.  

In order to establish service connection for the cause of the Veteran's death, the evidence must show that a disability incurred in or aggravated by active service was the principal or contributory cause of death.  38 U.S.C.A. § 1310 (West Supp. 2010); 38 C.F.R. § 3.312(a) (2010).  In order to constitute the principal cause of death, the service-connected disability must be one of the immediate or underlying causes of death or be etiologically related to the cause of death.  38 C.F.R. § 3.312(b) (2010).  In the case of contributory cause of death, it must be shown that a service-connected disability contributed substantially or materially to cause death.  38 C.F.R. § 3.312(c)(1) (2010).

A review of the record shows that there are no VA or private treatment records related to the Veteran's service-connected disabilities from the date of his last VA outpatient treatment record in December 1999 to his death in June 2007.  The record also includes a February 2010 private opinion letter of Dr. Rushford, in which a private physician opined that there is a causal relationship between the Veteran's death and the significant pain and stress from the Veteran's service-connected disabilities.  

In light of the appellant's contentions and February 2010 private opinion letter, the RO should attempt to obtain any treatment records from December 1999 to June 2007 and obtain a VA opinion regarding whether the cause of Veteran's death is related to service or any service-connected disability.  See 38 U.S.C.A. § 5103A (West Supp. 2010); 38 C.F.R. § 3.159(c) (2010); McLendon v. Nicholson, 20 Vet. App. 79 (2006).

Therefore, in order to give the Veteran every consideration with respect to the present appeal and to ensure due process, this matter is REMANDED for the following actions:  
	
1.  Any pertinent VA or other inpatient or outpatient treatment records, from December 1999, the date of the most recent VA outpatient treatment record, to June 2007, the date of the Veteran's death, should then be obtained and incorporated in the claims file.  The appellant should be requested to sign the necessary authorization for release of any private medical records to VA.  All attempts to procure records should be documented in the claims file.  If the RO/AMC cannot obtain records identified by the appellant, a notation to that effect should be included in the claims file.  In addition, the appellant and her representative should be informed of any such problem.

2.  Next, the RO should refer the appellant's claim to a VA physician to render the appropriate medical opinion.  The claims file, including the February 2010 private opinion letter, must be furnished to the VA examiner in conjunction with the opinion.  The VA examiner should indicate that the claims file was reviewed.  Then, the VA examiner should render an opinion, consistent with sound medical judgment, as to whether it is at least as likely as not (i.e., a 50 percent or greater probability) that (1) the cause of the Veteran's death was etiologically related to his period of active service or (2) a service-connected disability contributed substantially or materially to cause the Veteran's death, to include whether any medication prescribed for a service-connected disability contributed to the Veteran's death.  The examiner should comment on the February 2010 opinion of Dr. Rushford.  If an opinion cannot be rendered without resorting to pure speculation, explain why this is not possible.    

3.  Thereafter, the issue on appeal should be readjudicated.  If the benefit sought on appeal is not granted, the appellant and her representative should be provided with a supplemental statement of the case (SSOC) and afforded the appropriate time period within which to respond thereto.
 
Thereafter, the case should be returned to the Board, if in order.  The Board intimates no opinion as to the ultimate outcome in this case.  The appellant need take no action unless otherwise notified.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).


_________________________________________________
K. J. ALIBRANDO
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).


